Citation Nr: 1217529	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-41 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for degenerative disc and joint disease of the lumbar spine (also claimed as scoliosis).

2. Entitlement to service connection for residuals of a left ankle fracture, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine.

3. Entitlement to service connection for a disability manifested by pain and numbness in the bilateral upper extremities, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine.

4. Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine.

5. Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decisions of the Sioux Falls, South Dakota, Department of Veterans Affairs (VA) Regional Office (RO), which continued the Veteran's 20 percent disability rating for his service-connected lumbar spine disability and denied the remaining claims on appeal. 

In a May 2011 decision, the Board remanded the claims for entitlement to an initial evaluation in excess of 20 percent for degenerative disc and joint disease of the lumbar spine and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for additional development and adjudicative action. The Board also remanded the remaining claims on appeal, including service connection for insomnia and depression, for additional development pursuant to Manlicon v. West, 12 Vet. App. at 238. In September 2011, the Veteran was issued a statement of the case for all the issues on appeal and the Veteran submitted a September 2011 substantive appeal, via a VA Form 9. The case has been returned to the Board for further appellate review.

By rating decision in September 2011, service connection for a mood disorder with depressive features (claimed as depression with insomnia) was granted with an evaluation of 30 percent effective in September 2008.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The Veteran's service-connected lumbar spine disability is characterized by subjective complaints of pain and flare ups that limit his functional ability, and by objective findings of forward flexion to 50, 60, 80, and 90 degrees. 

3. The competent, credible, and probative evidence of record does not demonstrate a nexus between the Veteran's status post left ankle fracture or a disability manifested by pain and numbness in the bilateral upper extremities and his period of active service or to his service-connected lumbar spine disability.

4. The competent, credible, and probative evidence of record does not demonstrate the Veteran currently has a diagnosis of radiculopathy of the bilateral lower extremities, or a bilateral hip disorder.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 20 percent for degenerative disc and joint disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5242 (2011).

2. The criteria for service connection for residuals of a left ankle fracture have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).  

3. The criteria for service connection for a disability manifested by pain and numbness in the bilateral upper extremities have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).  

4. The criteria for service connection for radiculopathy of the bilateral lower extremities have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).  

5. The criteria for service connection for a bilateral hip disorder have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by March 2008 and November 2008 letters. In these letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. These letters also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The claim for a higher initial rating for degenerative disc and joint disease of the lumbar spine arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-03 (December 23, 2003).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the March 2008 and November 2008 letters included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). In connection with the claims on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records from February 2004 to May 2011, a June 2008 private treatment record, vocational rehabilitation records, Social Security Administration (SSA) records, and a November 2008 statement by the Veteran. The Veteran was provided VA spine examinations in June 2008 and May 2009, as well as a September 2011 VA Disability Benefits Questionnaire (DBQ) examination. The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale and the VA examination reports are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal. The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



II. Decision

A. Service-Connected Lumbar Spine Disability 

The Veteran contends that a higher rating is warranted for his service-connected degenerative disc and joint disease of the lumbar spine.   

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West 2002). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995). It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id. The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2011).

When evaluating all lumbar spine disabilities, the rating agency shall use a general rating formula for diseases and injuries of the spine, unless the disability is rated under the formula for rating intervertebral disc syndrome based on incapacitating episodes (renumbered as Diagnostic Code 5243). 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011). For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2011). Otherwise, the lower rating will be assigned. Id. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2011).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Pursuant to the rating criteria for the spine, the Veteran's service-connected lumbar spine disability is rated at 20 percent disabling. See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011). 

The rating criteria, in pertinent part, provides a 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is not severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is present. A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, and left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

After a full review of the record, the Board concludes that an initial evaluation in excess of 20 percent for the service-connected lumbar spine disability is not warranted under Diagnostic Code 5242. 

On VA examination in June 2008, the Veteran exhibited forward flexion of the lumbar spine to 60 degrees. On VA examination in May 2009, he exhibited forward flexion of the lumbar spine to 50 degrees, and the examiner noted the Veteran could bend to 90 degrees or better when he tied his shoes. Most recently, the Veteran exhibited initial forward flexion of the lumbar spine to 80 degrees as well as to 80 degrees after three repetitions at the September 2011 VA DBQ examination. There were no objective findings showing ankylosis of the Veteran's lumbar spine. Therefore, a preponderance of the evidence is against a finding that a higher rating under Diagnostic Code 5242 is warranted for the Veteran's service-connected lumbar spine disability. 

The Board has considered whether any other diagnostic codes pertaining to the lumbar spine are applicable in this case to warrant a higher initial rating for the service-connected disability on appeal.

The Board notes Diagnostic Code 5242 directs that degenerative arthritis of the spine be evaluated under Diagnostic Code 5003. See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011). Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.

While the Veteran was diagnosed with degenerative joint disease of the lumbar spine by the June 2008 VA examiner, his service-connected lumbar spine disability is currently rated at 20 percent disabling based on limitation of motion. Therefore, Diagnostic Code 5003 does not assist the Veteran in obtaining a higher disability evaluation.

A separate evaluation based on the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes under Diagnostic Code 5243 is not warranted, as the September 2011 VA examiner indicated on the examination report that the Veteran does not have IVDS and the Veteran did not relate any severe exacerbations of pain in his low back which changed his daily activities. Moreover, the evidence of record does not suggest the Veteran had any incapacitating episodes characterized by a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2011). 

A separate evaluation is not warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2011). The Veteran denied having any bowel or bladder incontinence associated with his back pain at the June 2008, May 2009, and September 2011VA examinations, and such a denial was noted in a July 2006 VA outpatient treatment record. An October 2005 VA outpatient treatment record noted no neurological complaints, the June 2008 VA examiner reported there were no associated symptoms of fever, malaise, dizziness, or visual disturbance, and the May 2009 VA examiner reported that neurologically, the Veteran was alert and oriented. Additionally, in the December 2008 rating decision, the RO separately evaluated and denied service connection, secondary to the service-connected lumbar spine disability, for pain and numbness in the bilateral upper extremities and for radiculopathy of the bilateral lower extremities, as there was no evidence of such disabilities linked to the service-connected disability. The Board notes that those claims are currently on appeal and decided on the merits below.

With respect to the possibility of entitlement to an initial evaluation in excess of 20 percent under 38 C.F.R. §§ 4.40, 4.45, the Board finds that the evidence of record does not support a higher disability rating on the basis of functional loss due to the service-connected lumbar spine disability. See DeLuca, 8 Vet. App. at 204-05; VAOPGCPREC 36-97 (December 12, 1997); 63 Fed. Reg. 31,262 (1998). The Board emphasizes that the criteria of the general rating formula are to be applied with or without factors such as pain. See 38 C.F.R. § 4.71a (2011). 

The June 2008 VA spine examination report noted the Veteran's complaint of frequent daily flare-ups in his lower back.  Range of motion testing showed pain on forward flexion at 50 degrees and pain at the end point of lateral flexion.  The examiner indicated that there was no additional loss of lumbar spine range of motion on repetitive movement.

At the May 2009 VA spine examination, the Veteran arrived with use of a cane, reiterated the existence of back pain, and reported that he could walk about half a block before he really started having any discomfort requiring that he rest. He further noted being unsteady and falling at least once a month and having problems with bending. Upon examination, the Veteran could sit in the chair with both feet flat on the floor and bend over and untie his shoes. On forward flexion of the lumbar spine to 50 degrees, the Veteran reported pain, and the examiner noted the Veteran could bend to 90 degrees or better when he tied his shoes with subjective pain at the end point.

Most recently, the Veteran informed the September 2011 VA examiner he had increased pain in his lower back since 2009. He described the pain as achy most of the time with sharp twinges when lying down, and that flare-ups impact the function of his lumbar spine by limiting his ability to stand for more than 10 to 15 minutes. Upon examination, the Veteran exhibited no objective findings of painful motion, fatigue, or incoordination. He was able to perform repetitive-use testing with three repetitions, which also revealed no additional limitation in range of motion of the lumbar spine. The examiner noted the Veteran did not have any functional impact, localized tenderness or pain to palpation for joints and/or soft tissue, guarding, or muscle spasm of the lumbar spine. Moreover, the examiner specifically reported the following observations: 

	[T]he Veteran came to [the] exam[ination] in wheel chair saying his back 	pain was severe. His gait was unsteady. He did not bring his cane today. No 	clonus. He leaned to the side of the wheel chair to unlock it without 	difficulty. He crossed his legs while sitting without complaint. He pulled his 	knees to his chest to take off and put on his shoes and socks. At one point he 	straightened his legs bent forward and elevated both legs. When sitting in the 	wheel chair he would lean forward to talk without complaint. All these 	maneuvers were done without pain. His complaint of pain seems exaggerated 	as compared to his relatively normal examination and observations. He 	would stand but refused to walk because he said he had back pain.

In light of the evidence discussed above, the Board finds a higher disability rating for the  service-connected lumbar spine disability is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.  While there is evidence of some pain on motion, the General Rating Formula for Diseases and Injuries of the Spine indicate that the rating criteria are applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In addition, there is no objective evidence of additional loss of lumbar spine range of motion on repetitive movement.  Moreover, the Board points out that lay assertions made in support of a claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals. See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). See also Bostain v. West, 11 Vet. App. 124, 127   (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Thus, while the Veteran reported pain  associated with his lumbar spine disability, these findings are not shown to result in any corresponding motion loss that would support a higher rating. In short, the competent, probative evidence indicates that the 20 percent rating adequately compensates the Veteran for his pain and other DeLuca factors provide no basis for assignment of any higher rating

The Board has considered the Veteran's reported history of his lumbar spine disability throughout the appeal and acknowledges that he is competent to report such symptoms because this requires only personal knowledge as it comes through ones senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994). He is not, however, competent to identify a specific level of his service-connected lumbar spine disability according to the appropriate diagnostic code. In this case, such competent evidence concerning the nature and extent of the service-connected lumbar spine disability has been provided in the medical evidence of record. As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints and increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.  

In this case, a comparison between the level of severity and symptomatology of the service-connected lumbar spine disability and the schedular rating criteria for the spine, under 38 C.F.R. § 4.71a, Diagnostic Code 5242, shows that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability. As discussed above, there is a higher rating available under the diagnostic code addressed in this decision, but the Veteran's disorder is not productive of the manifestations that would warrant the higher rating. Accordingly, the 20 percent schedular disability rating currently assigned is adequate and referral for extra-schedular consideration for the claim on appeal is not required.   

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for entitlement to an initial evaluation in excess of 20 percent for degenerative disc and joint disease of the lumbar spine See Gilbert, 1 Vet. App. at 55.

B. Service Connection, Secondary to Service-Connected Lumbar Spine Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1131 (West 2002). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997). A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.' Id. When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim. Id.

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury. In order for service connection to be granted on a secondary basis, three elements must be present: a current disability, a service-connected disability, and a medical nexus. 38 C.F.R. § 3.310(a) (2011). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.  

When aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995).

An amendment to 38 C.F.R. § 3.310 implements the holding in Allen v. Brown for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability. See 71 Fed. Reg. 52744 (2006). The amendment sets forth language requiring that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

Again, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert, 1 Vet. App. at 49.   

After review of the record, the Board finds that there is no basis to grant service connection for the remaining claims on appeal on either a direct basis or as secondary to the service-connected lumbar spine disability, as discussed below.

	1. Residuals of a Left Ankle Fracture
      
In September 2008, the Veteran submitted an informal claim, via a VA Form 21-4138, asserting service connection for residuals of fracture to his left leg, ankle, in 2006 due to his instability in balance and gait from his service-connected lumbar spine disability. 

VA outpatient treatment records show the Veteran fractured his left ankle in May 2006. A May 2006 record shows the Veteran reported that while walking, he must have "stepped into a hole or something" and the next thing he knew, he had a broken ankle. A May 2006 x-ray report noted the Veteran stepped in a hole and twisted the left ankle. May 2006 and June 2006 x-ray results of the Veteran's left ankle showed a fracture of the distal left fibula, and August 2006 and September 2006 x-ray results revealed the fracture was healing. Thereafter, there were objective findings that the Veteran's ankles were intact and a history of left ankle fracture with residual pain, as noted in May 2008, August 2008, January 2009, March 2009, September 2009, March 2010, and May 2011 records.

Most recently, the Veteran informed the September 2011 VA examiner that both ankles hurt. There were no objective findings of specific problems with his left ankle at that time, nor aching, radiation of pain, stiffness, specific swelling or treatment, or the use of a brace. The Veteran exhibited normal strength for left ankle plantar flexion and dorsiflexion and a sensory examination of the left ankle was normal. Following the evaluation and review of the Veteran's claims file, the examiner opined that the Veteran's left ankle fracture was not related to his spinal stenosis or degenerative disc and joint disease of the lumbar spine. He explained that there was no history that the Veteran fell or lost his balance due to his back problems at the time he fractured his ankle, but rather it showed the Veteran stepped into a hole. The examiner acknowledged the Veteran had some gait ataxia, but reported it was not due to the Veteran's spinal degenerative disc and joint disease or stenosis. 

The Board notes the VA outpatient treatment records discussed above do not indicate, nor did the September 2011 VA examiner etiologically relate the Veteran's status post left ankle fracture to his service-connected lumbar spine disability. In fact, at the time of treatment for the May 2006 incident, the evidence of record did not illustrate the Veteran reported any complaints with regard to his lumbar spine or suggests his lumbar spine disability was the source of his left ankle injury. Since there is no nexus between the claimed service-connected disability and the current assessment of his status post left ankle fracture, service connection cannot be granted on a secondary basis.

Moreover, service connection for residuals of a left ankle fracture cannot be granted on a direct basis. As noted above, the Veteran's claimed disorder occurred in May 2006, which was multiple years after separation from active duty, and neither the Veteran nor his representative contends that the post-service injury was related to his period of active service. 

The Board acknowledges the Veteran is competent to describe symptoms regarding the claimed residuals of a left ankle fracture as they came to him through his senses. See Layno, 6 Vet. App. at 470. He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of the claimed residuals of a left ankle fracture. See Bostain v. West, 11 Vet. App. 124, 127 (1998). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for residuals of a left ankle fracture, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine. See Gilbert, 1 Vet. App. at 55.

2. Disability manifest by pain and Numbness of the Bilateral Upper Extremities

In the September 2008 informal claim, the Veteran asserted service connection for pain and numbness in both arms and hands due to his service-connected lumbar spine disability. 

The VA outpatient treatment records show that in April 2004, the Veteran was assessed, in pertinent part, with joint pains involving the right elbow and right wrist and right shoulder secondary to osteoarthritis. March 2005 x-ray results revealed mild degenerative arthritis at the elbow joint, but no radiographic evidence for an elbow effusion, fracture, or dislocation, as well as subtle lucency at the distal ulna that could represent mild degenerative arthritis at the ulnar carpal joint. In November 2006, the Veteran attributed his occasional pain in both elbows and wrists to arthritis.

In November 2006, the Veteran also exhibited normal muscle strength power and normal reflexion in all four extremities and specifically denied any shooting pain, numbness/tingling, or weakness in the upper extremities. In February 2008, he reported that his low back, shoulder, and arms hurt all over all the time and he had difficulty getting around due to the pain. He explained that he had "a knuckle" growing out of the side of his index finger left hand with constant pain since October 2007. At the June 2008 VA spine examination, he denied any shooting pain, numbness, tingling, or weakness in his extremities. In the subsequent May 2009 VA spine examination report, the VA examiner noted review of the claims file and noted that Dr. Whittle indicated, in a vocational rehabilitation record, the Veteran was able to lift 10 pounds. 

Most recently at the September 2011 VA DBQ examination, the Veteran did not report any complaints with regard to his upper extremities, and noted that his back pain did not involve his arms or hands. Objective findings showed his grip muscle strength was normal, and following the evaluation and review of the claims file, the examiner opined that the Veteran did not have any difficulty using his hands. He explained that the Veteran denied any problems with his hands or functioning of his hands and there were no consistent office visits for any hand complaints.  

After a review of the evidentiary record, the Board finds the weight of the competent, credible, and probative evidence of record is against the claim for service connection for a disability manifested by pain and numbness of the bilateral upper extremities.  While there are notations of arthritis in the right elbow, wrist and shoulder joints, there is no competent opinion linking arthritis to service or the service-connected back disorder.  There is no indication that arthritis was manifested in service.  The only competent medical opinion of record is the September 2011 VA examination report, which did not include a current diagnosis of any disability related to the upper extremities.  At the time of that examination, the Veteran did not report any complaints with regard to the upper extremities and reported that his back pain did not involve his arms or hands.  The Board acknowledges the Veteran is competent to describe symptoms regarding his upper extremities as they come to him through his senses. See Layno, 6 Vet. App. at 470. He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a disorder for pain and numbness of the bilateral upper extremities. See Bostain, 11 Vet. App. at 127; see also Routen, 10 Vet. App. at 186.  There is no other competent opinion of record addressing the claimed disability manifested by pain and numbness of the bilateral upper extremities.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for a disability manifested by pain and numbness of the bilateral upper extremities, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine. See Gilbert, 1 Vet. App. at 55.


	(CONTINUED ON NEXT PAGE)



	3. Radiculopathy of the Bilateral Lower Extremities

In the September 2008 informal claim, the Veteran asserted service connection for pain down both legs resulting from his service-connected lumbar spine disability. 

Review of the evidentiary record shows the Veteran's complaints of weakness in his right lower leg in a May 2008 VA outpatient treatment record and radiating pain to his legs at times in an August 2008 VA outpatient treatment record. On an April 2009 lumbar spine residual functional capacity questionnaire, the Veteran reported constant low back pain with intermittent radiation to his legs. Moreover, at the September 2011 VA DBQ examination, the Veteran reported that his back pain was usually accompanied with pain in his sacral area and buttocks. He described his leg pain as numb from his knees down in both feet without electric shocks or paresthesias, as well as alternating between dull and sharp. He did not relate any past falls to leg numbness, yet noted that his "legs do not work right" and he was not as strong as he used to be.  

In contrast the reported symptoms of the lower extremities, a November 2006 VA outpatient treatment record and the June 2008 VA examination report shows that the Veteran denied any shooting pain, numbness, tingling, or weakness in his extremities.  A July 2006 VA outpatient treatment record shows that he denied 
any weakness in his lower extremities.  

Objective findings in VA outpatient treatment records showed the Veteran's muscle strength power and reflexes in all four extremities were normal, as documented in November 2006. In August 2008, the Veteran had no neural muscular deficits in the lower extremities. In March 2009, there were no focal neurologic deficits in the lower extremities, and in September 2009, straight leg raising test was negative and there were no neuromuscular deficits in the lower extremities. 

In addition, the June 2008 VA examiner reported that the Veteran's neurological evaluation revealed intact sensation to pinprick and light touch throughout both lower extremities. The May 2009 VA examiner reported the Veteran could bring his legs up to 90 degrees three times for evaluation of light touch and pinprick, vibratory sense which were all bilaterally intact, and there was no indication of radiculopathy at that time. Most recently, the September 2011 VA examiner marked the Veteran's bilateral lower extremity nerves were normal and following the evaluation and review of the claims file, the examiner opined that the Veteran did not have a diagnosis of radiculopathy of either lower extremity. He explained that the Veteran's complaint of pain in his feet did not fit with a radicular pattern, the examination were normal, observation of the Veteran's movements were consistent with fairly normal movement, and the Veteran had not had any consistent care to suggest a radicular problem needing further evaluation. 

After a review of the evidentiary record, the Board finds the weight of the competent, credible, and probative evidence of record is against a finding that there is a current diagnosis of radiculopathy of the bilateral lower extremities attributable to the service-connected lumbar spine disability. 

The Veteran was informed in the March 2008 and November 2008 VCAA letters that he must have evidence of a current disability for his claimed disability. He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence. Since there is no competent medical evidence of a current "disability," as documented by the September 2011 VA examiner, service connection for the claim on appeal cannot be granted. See Chelte 10 Vet. App. at 268; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44; see Sanchez-Benitez, 259 F.3d at 1356.

While the Veteran is competent to describe symptoms regarding his lower extremities as they come to him through his senses, but he is not competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of radiculopathy of the bilateral lower extremities. See Layno, 6 Vet. App. at 470; Bostain, 11 Vet. App. at 127; see also Routen, 10 Vet. App. at 186.    

The Board acknowledges the Veteran's representative's contentions made in the January 2012 VA Form 646 regarding the request for the claim on appeal to be remanded; however, the Board finds there is no indication that further clarification, examination, or development is necessary for the claim on appeal for the following reasons.

First, the representative requested further clarification because the September 2011 VA DBQ medical opinion did not give any weight to the August 2008 VA outpatient treatment record which documented the physician's opinion that the Veteran's "lower extremity symptoms [were] at least as likely if not to be related to [the Veteran's] service-connected back condition." As noted above, this treating physician noted the Veteran's complaint of radiating pain to his legs at times, yet rendered no medical diagnosis pertaining to the Veteran's lower extremities, reported no objective findings of neural muscular deficits in the Veteran's lower extremities, and did not provide a sufficient rationale for the rendered opinion. Moreover, the September 2011 VA DBQ medical opinion was based, in pertinent part, on review of the Veteran's claims file, which included the August 2008 VA outpatient treatment record, and was supported with a sufficient rationale. As such, the Board finds the opinion by the September 2011 VA examiner is adequate and more probative than the opinion provided by the August 2008 VA outpatient treating physician.

Next, the representative noted the September 2011 VA examiner marked that electromyography (EMG) test was not necessary. The Board acknowledges that such an indication was made on the examination report, but the examiner explained that EMG studies were not performed because the Veteran had a normal examination with normal sensation and tuning fork in feet, and the Veteran's complaint of dysesthesia of lower legs from knee down did not fit with the distribution of radicular type pain. Lastly, the representative requested an expert opinion in the field of neurology to render an opinion due to the fact there are contradictory opinions as to whether or not the symptoms of the Veteran's lower extremity condition is related to his service-connected lumbar spine disability. Again, the Board notes that the September 2011 VA DBQ examination report is adequate and more probative than the remaining evidence of record regarding the nature and extend of the Veteran's claimed disability on appeal.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine. See Gilbert, 1 Vet. App. at 55.

	4. Bilateral Hip Disorder 

The Veteran asserted service connection for a bilateral hip disorder secondary to his service-connected lumbar spine disability in the September 2008 informal claim, and alleged that he had arthritis pain in both hips in a March 2006 SSA record.

After separation from active duty, VA outpatient treatment records showed the Veteran's complaints and treatment for hip pain. In February 2004, the Veteran reported recurring pain in the right hip region. Upon examination, he exhibited normal range of motion in the hips and was not tender over sites of discomfort, which were over the right sacral iliac junction and over the right trochanteric prominence. The Veteran was assessed with recurring right lateral hip region pain, pronounced with walking and weight bearing, and no history of injury was documented. 

Over two years later, x-ray results of the Veteran's right hip were normal, as documented in a November 2006 record. In February 2007, he reported having pain in his right hip while pointing to the lateral aspect. The treating physician noted objective findings of the Veteran's pelvis in well alignment with loss of extension of the right ilium and that the right hip moved fairly well with only minimal restrictions. The Veteran was assessed with a likely chronic sacral strain/sprain, and intersegmental dysfunction was noted as isolated in the lumbopelvic region. The following month, the Veteran reportedly slipped on ice and fell on his tailbone. He was assessed, in pertinent part, with intersegmental dysfunction/subluxation of the lumbopelvic region, right hip, pelvis remained relatively stable, and Veteran appeared to have recovered from the fall with no added residuals. Subsequently, the Veteran reiterated his complaints of chronic low back pain that radiated to his right hip in March 2009 and to both hips in September 2009.

Most recently, the Veteran told the September 2011 VA examiner that his right hip pain hurt to touch, started long ago, bothered him if he sits too long, and occurred at night for five to ten minutes and when he bent his knees. He had no incapacitations or doctor ordered restrictions for the hip. Upon examination, he exhibited bilateral hip flexion with normal strength, and the examiner opined that the Veteran did not have a chronic disability of either hip. He explained that the Veteran had a normal hip x-ray, his gait did not suggest favoring either hip due to back problems, range of motion was pain free, and the Veteran did not give any history to suggest he was having intractable or aggravated pain due to IVDS.

After a review of the evidentiary record, the Board finds the competent, credible, and probative evidence of record does not show the Veteran has current diagnosis of a bilateral hip disorder that is attributable to his service-connected lumbar spine disability. Again, the March 2008 and November 2008 VCAA letters informed the Veteran that he must have evidence of a current disability for his claimed disability. He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence. Since there is no competent medical evidence of a chronic disability of either hip, as documented by the September 2011 VA examiner, service connection for the claim on appeal cannot be granted. See Chelte 10 Vet. App. at 268; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44; see Sanchez-Benitez, 259 F.3d at 1356.

Moreover, the Veteran is competent to describe symptoms regarding his hips as they come to him through his senses, but he is not competent and with he appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of radiculopathy of the bilateral lower extremities. See Layno, 6 Vet. App. at 470; Bostain, 11 Vet. App. at 127; see also Routen, 10 Vet. App. at 186.    

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine. See Gilbert, 1 Vet. App. at 55.


ORDER

An initial evaluation in excess of 20 percent for degenerative disc and joint disease of the lumbar spine is denied.

Service connection for residuals of a left ankle fracture, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine, is denied.

Service connection for a disability manifested by pain and numbness in the bilateral upper extremities, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine, is denied.

Service connection for radiculopathy of the bilateral lower extremities, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine, is denied.

Service connection for a bilateral hip disorder, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine, is denied.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim for TDIU. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

VA regulations allow for the assignment of a TDIU rating on a schedular basis when a Veteran's schedular rating is less than total and the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that (1) if there is only one such disability, that disability must be ratable at 60 percent or more, or (2) if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) (2011). It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable. Id.

In this case, the Veteran is service connected for mood disorder with depressive features, assigned at 30 percent disabling and for degenerative disc and joint disease of the lumbar spine, assigned at 20 percent disabling. The Veteran's combined schedular rating is 40 percent. See 38 C.F.R. § 4.25, Table I (2011). 

The Board does not find at least one of the Veteran's service-connected disabilities ratable at 40 percent; therefore, the Veteran does not meet the percentage standards for a TDIU rating on a schedular basis where two or more service-connected disabilities are present. Nonetheless, there is evidence of record that suggests the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected lumbar spine disability within one year of filing his September 2008 formal claim for TDIU. 

At the June 2008 VA spine examination, the Veteran reported he had not held a steady job for a longtime, that he used to work as a handyman, and stopped working in part because of his back problems. Approximately two months later, an August 2008 VA outpatient treatment record documented the Veteran's work history entailed odd jobs that involved manual labor and the treating physician opined that the Veteran was unemployable at that time because of back pain.  The record also includes the September 2011 VA examination report which included an opinion that the sedentary employment was possible.  In addition, during the pendency of the appeal, service connection was granted for a mood disorder with depressive features and that disability was noted to impact employment.  

VA regulations provide that a case, where the Veteran is unemployable by reason of service-connected disabilities and fails to meet the percentage standards under 38 C.F.R. § 4.16(a), must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration. See 38 C.F.R. § 4.16(b) (2011); Barringer v. Peake, 22 Vet. App. 242 (2008); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (Since the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the Veteran or is reasonably raised by the evidence of record.). The Veteran does not meet the percentage standards under 38 C.F.R. § 4.16(a).  In light of the grant of service connection for a psychiatric disorder and the evidence regarding the effective of his disabilities on his employment during the applicable time period, the Board finds that the issue of entitlement to TDIU on an extraschedular basis should be referred to the Director of the Compensation and Pension Service for the appropriate development. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Refer the Veteran's claim for TDIU to the Director of Compensation and Pension Service for consideration of the assignment of an extra-schedular rating. 38 C.F.R. § 4.16(b) (2011). 

2. Thereafter, the remaining issue on appeal should be readjudicated, to include on an extra-schedular basis. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


